DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 5354692). 
Regarding claim 1, Yang teaches a detection device comprising a box (10) comprised of a top lid (24) and a bottom lid (26), wherein the top lid and bottom lid are configured to lock to one another to provide an enclosure for receiving at least one blood sample and a plurality of holding areas separated by ridges (42, 40) and further having channels for air circulation at least one holding area within the enclosure for holding said at least one blood sample carrier, wherein said at least one 
Regarding claim 2, the box is made of plastic.  (Refer to Col. 16, Lines 45-47)
Regarding claim 3, the box is made of metal. .  (Refer to Col. 16, Lines 45-47)
Regarding claim 4, the top lid and bottom lid have matching rectangular shapes.  (Refer to Figure 4)
Regarding claim 5, the top lid and bottom lid have matching square shapes.  (Refer to Figure 4)
Regarding claim 9, the top lid further having a at least one window (14) for allowing a user access to said blood sample carrier to deposit a blood sample thereon.
Regarding claim 10, the absorbent matrix (44) is a 18x25mm glass fiber medium configured to hold 230 uL of liquid.
Regarding claim 11, the desiccant (46) is a four (4) Angstrém pore size molecular sieve for adsorbing water molecules evaporated from 400 uL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kamath (US 8417312).
Refer above for the teachings of Yang.

The court has held that if the only difference between the prior art and the claims was a recitation in the changes of size and shape and would not perform differently than the prior art device, the claimed device was not patentable distinct.
Therefore, it would have been obvious to one having ordinary skill in the art to provide the device of Yang with the top lid and bottom lid have a matching square shape with a side dimension in the range of 2 inch to 3 inch and the top lid and bottom lid have a matching square shape with a side dimension of 2.3 inch and a thickness of 0.2 inch. 
Regarding claims 12 and 13, Yang fails to teach the enclosure further comprises an oxygen sensor for detecting a level of oxygen in the air within the box, and a window through said box to allow for visually inspecting said oxygen sensor and the oxygen sensor has a color pink when the surrounding level of oxygen is below 0.05%, and has the color of purple when the oxygen level is 0.05%.
Kamath teaches a oxygen sensor in a glucose sensing device to determine if sufficient oxygen is being provided for accurate testing.
It would have been obvious to one having ordinary skill in the art to provide the device of Yang with a oxygen sensor for detecting a level of oxygen in the air within the box, and a window through said box to allow for visually inspecting said oxygen sensor and the oxygen sensor has a color pink when the surrounding level of oxygen is below .
Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Patwardhan (US 10,145,840).
Refer above of the teachings of Yang.
Yang fails to teach a modified atmosphere container comprised of an impermeable bag and containing therein a bag of an oxygen scavenging compound.
Patwardhan teaches a system for sample preservation comprising an impermeable bag and containing therein a bag of an oxygen scavenging compound for sample preservation.
It would have been obvious to one having ordinary skill in the art to provide the device of Yang with a impermeable bag and containing therein a bag of an oxygen scavenging compound for sample preservation in order to preserve the sample.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798